Title: From Benjamin Franklin to Vergennes, 5 March 1784
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de




Sir,
Passy, March 5. 1784.

I received the Letter which your Excellency did me the honor of writing to me, respecting the Necessity of producing legal Proof of the Arrangements made with the Creditors mention’d in Mr. Williams’s State of his Affairs. I am much obliged by the Attention you are so good as to afford this Business on my Recommendation, and I send herewith the Originals of those

Arrangements for your Inspection.— With great Respect I am, Sir, Your Excellency’s most obedient and most humble Servant.

B. Franklin



These Papers being Mr. Williams’s only discharge, he requests they may be return’d to him after Examination.

His Exy. The Ct. de Vergennes.—


 
Notation: M De Rayneval.
